In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 

No. 14‐3091 
ARIE S. FRIEDMAN and ILLINOIS STATE RIFLE ASSOCIATION, 
                                        Plaintiffs‐Appellants, 

                                  v. 

CITY OF HIGHLAND PARK, ILLINOIS, 
                                                 Defendant‐Appellee. 
                     ____________________ 

         Appeal from the United States District Court for the 
           Northern District of Illinois, Eastern Division. 
             No. 13 C 9073 — John W. Darrah, Judge. 
                     ____________________ 

     ARGUED JANUARY 22, 2015 — DECIDED APRIL 27, 2015 
                 ____________________ 

   Before  EASTERBROOK,  MANION,  and  WILLIAMS,  Circuit 
Judges. 
   EASTERBROOK,  Circuit  Judge.  The  City  of  Highland  Park 
has  an  ordinance  (§136.005  of  the  City  Code)  that  prohibits 
possession  of  assault  weapons  or  large‐capacity  magazines 
(those that can accept more than ten rounds). The ordinance 
defines  an  assault  weapon  as  any  semi‐automatic  gun  that 
can  accept  a  large‐capacity  magazine  and  has  one  of  five 
2                                                       No. 14‐3091 

other  features:  a  pistol  grip  without  a  stock  (for  semi‐
automatic pistols, the capacity to accept a magazine outside 
the pistol grip); a folding, telescoping, or thumbhole stock; a 
grip  for  the  non‐trigger  hand;  a  barrel  shroud;  or  a  muzzle 
brake  or  compensator.  Some  weapons,  such  as  AR‐15s  and 
AK‐47s, are prohibited by name. Arie Friedman, who lives in 
Highland  Park,  owned  a  banned  rifle  and  several  large‐
capacity magazines before the ordinance took effect, and he 
wants to own these items again; likewise members of the Il‐
linois  State  Rifle  Association,  some  of  whom  live  in  High‐
land  Park.  Plaintiffs  asked  the  district  court  to  enjoin  en‐
forcement of the ordinance, arguing that it violates the Con‐
stitution’s Second Amendment, see District of Columbia v. Hel‐
ler,  554  U.S.  570  (2008),  applied  to  the  states  by  the  Four‐
teenth. See McDonald v. Chicago, 561 U.S. 742 (2010). 
     Heller  holds  that  a  law  banning  the  possession  of  hand‐
guns  in  the  home (or  making  their  use  in  the  home  infeasi‐
ble)  violates  the  individual  right  to  keep  and  bear  arms  se‐
cured by the Second Amendment. But the Court added that 
this is not a “right to keep and carry any weapon whatsoever 
in  any  manner  whatsoever  and  for  whatever  purpose.”  554 
U.S.  at  626. It cautioned against  interpreting the  decision  to 
cast  doubt  on  “longstanding  prohibitions”,  including  the 
“historical  tradition  of  prohibiting  the  carrying  of  ‘danger‐
ous and unusual weapons’”. Id. at 623, 627. It observed that 
state militias, when called to service, often had asked mem‐
bers to come  armed with  the sort of weapons that were “in 
common  use  at  the  time”,  id.  at  624,  and  it  thought  these 
kinds  of  weapons  (which  have  changed  over  the  years)  are 
protected by the Second Amendment in private hands, while 
military‐grade weapons (the sort that would be in a militia’s 
armory),  such  as  machine  guns,  and  weapons  especially  at‐
No. 14‐3091                                                          3 

tractive  to  criminals,  such  as  short‐barreled  shotguns,  are 
not. Id. at 624–25. 
    Plaintiffs contend that there is no “historical tradition” of 
banning  possession  of  semi‐automatic  guns  and  large‐
capacity  magazines.  Semi‐automatic  rifles  have  been  mar‐
keted  for  civilian  use  for  over  a  hundred  years;  Highland 
Park’s  ordinance  was  enacted  in  2013.  But  this  argument 
proves too much: its logic extends to bans on machine guns 
(which can fire more than one round with a single pull of the 
trigger, unlike semi‐automatic weapons that chamber a new 
round  automatically  but  require  a  new  pull  to  fire).  Heller 
deemed  a  ban  on  private  possession  of  machine  guns  to  be 
obviously  valid.  554  U.S.  at  624.  But  states  didn’t  begin  to 
regulate private use of machine guns until 1927. See Notes to 
Uniform  Machine  Gun Act,  Handbook  of  the  National  Confer‐
ence of Commissioners on Uniform State Laws and Proceedings of 
the  Forty‐Second  Annual  Conference  427–28  (1932).  The  Na‐
tional Firearms Act, 48 Stat. 1236, regulating machine guns at 
the federal level, followed in 1934. 
    How  weapons  are  sorted  between  private  and  military 
uses  has  changed  over  time.  From  the  perspective  of  2008, 
when Heller was decided, laws dating to the 1920s may seem 
to  belong  to  a  “historical  tradition”  of  regulation.  But  they 
were enacted more than 130 years after the states ratified the 
Second  Amendment.  Why  should  regulations  enacted  130 
years after the Second Amendment’s adoption (and nearly 60 
years  after  the  Fourteenth’s)  have  more  validity  than  those 
enacted  another  90  years  later?  Nothing  in  Heller  suggests 
that a constitutional challenge to bans on private possession 
of  machine  guns  brought  during  the  1930s,  soon  after  their 
enactment, should have succeeded—that the passage of time 
4                                                      No. 14‐3091 

creates  an  easement  across  the  Second  Amendment.  See 
United States v. Skoien, 614 F.3d 638 (7th Cir. 2010) (en banc). 
If  Highland  Park’s  ordinance  stays  on  the  books  for  a  few 
years, that shouldn’t make it either more or less open to chal‐
lenge under the Second Amendment. 
     Plaintiffs ask us to distinguish machine guns from semi‐
automatic  weapons  on  the  ground  that  the  latter  are  com‐
monly owned for lawful purposes. Cf. Heller, 554 U.S. at 625. 
This does not track the way Heller distinguished United States 
v. Miller, 307 U.S. 174 (1939): The Court took from Miller the 
rule that the Second Amendment does not authorize private 
persons  to  possess  weapons  such  as  machine  guns  and 
sawed‐off  shotguns  that  the  government  would  not  expect 
(or  allow)  citizens  to  bring  with  them  when  the  militia  is 
called  to  service.  During  Prohibition  the  Thompson  subma‐
chine gun (the “Tommy gun”) was all too common in Chica‐
go, but that popularity didn’t give it a constitutional immun‐
ity  from  the  federal  prohibition  enacted  in  1934.  (The  Tom‐
my  gun  is  a  machine  gun,  as  defined  by  18  U.S.C.  §921(23) 
and 26 U.S.C. §5845(b), and generally forbidden by 18 U.S.C. 
§922(a)(4), because it fires multiple rounds with a single pull 
of the trigger; like the Uzi it is called a “submachine gun” to 
indicate  that  it  is  smaller  and  more  mobile  than  other  ma‐
chine guns. The AK‐47 and AR‐15 (M16) rifles in military use 
also  are  submachine  guns,  though  civilian  versions  are  re‐
stricted  to  semi‐automatic  fire.)  Both  Heller  and  Miller  con‐
templated  that  the  weapons  properly  in  private  hands  for 
militia use might change through legal regulation as well as 
innovation by firearms manufacturers. 
     And relying on how common a weapon is at the time of 
litigation  would  be  circular  to  boot.  Machine  guns  aren’t 
No. 14‐3091                                                      5 

commonly  owned  for  lawful  purposes  today  because  they 
are  illegal;  semi‐automatic  weapons  with  large‐capacity 
magazines are owned more commonly because, until recent‐
ly (in some jurisdictions), they have been legal. Yet it would 
be  absurd  to  say  that  the  reason  why  a  particular  weapon 
can be banned is that there is a statute banning that it, so that 
it  isn’t  commonly  owned.  A  law’s  existence  can’t  be  the 
source of its own constitutional validity. 
    Highland Park contends that the ordinance must be valid 
because  weapons  with  large‐capacity  magazines  are  “dan‐
gerous  and  unusual”  as  Heller  used  that  phrase.  Yet  High‐
land  Park  concedes  uncertainty  whether  the  banned  weap‐
ons are  commonly owned; if they are (or were before it en‐
acted the ordinance), then they are not unusual. The record 
shows that perhaps 9% of the nation’s firearms owners have 
assault  weapons,  but  what  line  separates  “common”  from 
“uncommon” ownership is something the Court did not say. 
And the record does not show whether the banned weapons 
are  “dangerous”  compared  with  handguns,  which  are  re‐
sponsible for the vast majority of gun violence in the United 
States: nearly as many people are killed annually with hand‐
guns in Chicago alone as have been killed in mass shootings 
(where  use  of  a  banned  weapon  might  make  a  difference) 
nationwide in more than a decade. See Research and Devel‐
opment Division, 2011 Chicago Murder Analysis, Chicago Po‐
lice  Department  23  (2012);  J.  Pete  Blair  &  Katherine  W. 
Schweit, A Study of Active Shooter Incidents in the United States 
Between  2000  and  2013,  Federal  Bureau  of  Investigation, 
United States Department of Justice 9 (2014). 
  The  large  fraction  of  murders  committed  by  handguns 
may reflect the fact that they are much more numerous than 
6                                                       No. 14‐3091 

assault weapons. What should matter to the “danger” ques‐
tion is how deadly a single weapon of one kind is compared 
with a single weapon of a different kind. On that subject the 
record provides some evidence. We know, for example, that 
semi‐automatic  guns  with  large‐capacity  magazines  enable 
shooters to fire bullets  faster than handguns equipped  with 
smaller magazines. We also know that assault weapons gen‐
erally  are  chambered  for  small  rounds  (compared  with  a 
large‐caliber handgun or rifle), which emerge from the barrel 
with less momentum and are lethal only at (relatively) short 
range.  This  suggests  that  they  are  less  dangerous  per  bul‐
let—but they can fire more bullets. And they are designed to 
spray fire rather than to be aimed carefully. That makes them 
simultaneously  more  dangerous  to  bystanders  (and  targets 
of  aspiring  mass  murderers)  yet  more  useful  to  elderly 
householders  and  others  who  are  too  frightened  to  draw  a 
careful  bead  on  an  intruder  or  physically  unable  to  do  so. 
Where does the balance of danger lie? 
    The  problems  that  would  be  created  by  treating  such 
empirical  issues  as  for  the  judiciary  rather  than  the  legisla‐
ture—and  the  possibility  that  different  judges  might  reach 
dramatically  different  conclusions  about  relative  risks  and 
their  constitutional  significance—illustrate  why  courts 
should not read Heller like a statute rather than an explana‐
tion of the Court’s disposition. The language from Heller that 
we  have  quoted  is  precautionary:  it  warns  against  readings 
that go beyond the scope of Heller’s holding that “the Second 
Amendment creates individual rights, one of which is keep‐
ing operable handguns at home for self‐defense.” Skoien, 614 
F.3d at 640. 
No. 14‐3091                                                            7 

    Heller  does  not  purport  to  define  the  full  scope  of  the 
Second Amendment.  The  Court  has  not  told  us  what  other 
entitlements  the  Second Amendment  creates  or  what  kinds 
of gun regulations legislatures may enact. Instead the Court 
has  alerted  other  judges,  in  Heller  and  again  in  McDonald, 
that  the  Second  Amendment  “does  not  imperil  every  law 
regulating  firearms.”  McDonald,  561  U.S.  at  786  (plurality 
opinion);  Heller,  554  U.S.  at  626–27  &  n.26.  Cautionary  lan‐
guage about what has been left open should not be read as if 
it  were  part  of  the  Constitution  or  answered  all  possible 
questions. It is enough to say, as we did in Skoien, 614 F.3d at 
641,  that  at  least  some  categorical  limits  on  the  kinds  of 
weapons  that  can  be  possessed  are  proper,  and  that  they 
need not mirror restrictions that were on the books in 1791. 
     This does not imply that a law about firearms is proper if 
it  passes  the  rational‐basis  test—that  is,  as  long  as  it  serves 
some  conceivable  valid  function.  See,  e.g.,  Vance  v.  Brad‐
ley, 440 U.S. 93 (1979). All legislation requires a rational basis; 
if the Second Amendment imposed only a rational basis re‐
quirement, it wouldn’t do anything. So far, however, the Jus‐
tices have declined to specify how much substantive review 
the  Second  Amendment  requires.  Two  courts  of  appeals 
have  applied  a  version  of  “intermediate  scrutiny”  and  sus‐
tained  limits  on  assault  weapons  and  large‐capacity  maga‐
zines.  See  Heller  v.  District  of  Columbia,  670  F.3d  1244  (D.C. 
Cir.  2011)  (a  law  materially  identical  to  Highland  Park’s  is 
valid); Fyock v. Sunnyvale, 779 F.3d 991 (9th Cir. 2015) (a ban 
on  magazines  holding  more  than  ten  rounds  is  valid).  But 
instead of trying  to  decide  what “level”  of  scrutiny applies, 
and how it works, inquiries that do not resolve any concrete 
dispute, we think it better to ask whether a regulation bans 
weapons  that  were  common  at  the  time  of  ratification  or 
8                                                        No. 14‐3091 

those that have “some reasonable relationship to the preser‐
vation  or  efficiency  of  a  well  regulated  militia,”  see  Heller, 
554  U.S.  at  622–25;  Miller,  307  U.S.  at  178–79,  and  whether 
law‐abiding citizens retain adequate means of self‐defense. 
    The  features  prohibited  by  Highland  Park’s  ordinance 
were  not  common  in  1791.  Most  guns  available  then  could 
not fire more than one shot without being reloaded; revolv‐
ers with rotating cylinders weren’t widely available until the 
early  19th  century.  Semi‐automatic  guns  and  large‐capacity 
magazines  are  more  recent  developments.  Barrel  shrouds, 
which make guns easier to operate even if they overheat, al‐
so  are  new;  slow‐loading  guns  available  in  1791  did  not 
overheat. And  muzzle  brakes,  which  prevent  a  gun’s  barrel 
from rising in recoil, are an early 20th century innovation. 
    Some  of  the  weapons  prohibited  by  the  ordinance  are 
commonly used for military and police functions; they there‐
fore  bear  a  relation  to  the  preservation  and  effectiveness  of 
state  militias.  But  states,  which  are  in  charge  of  militias, 
should be allowed to decide when civilians can possess mili‐
tary‐grade  firearms,  so  as  to  have  them  available  when  the 
militia is called to duty. (Recall that this is how Heller under‐
stood  Miller.)  And  since  plaintiffs  do  not  distinguish  be‐
tween states and other units of local government—according 
to  them,  an  identical  ban  enacted  by  the  State  of  Illinois 
would  also  run  afoul  of  the  Second Amendment—we  need 
not  decide  whether  only  states,  which  traditionally  regulate 
militias,  have  the  power  to  determine  what  kinds  of  weap‐
ons citizens should have available. (Such an argument might 
anyway have been foreclosed by Illinois’ recognition that lo‐
cal assault‐weapon bans enacted before July 19, 2013, are val‐
id; see 430 ILCS 65/13.1(c).) 
No. 14‐3091                                                          9 

    Since  the  banned  weapons  can  be  used  for  self‐defense, 
we must consider whether the ordinance leaves residents of 
Highland  Park  ample  means  to  exercise  the  “inherent  right 
of self‐defense” that the Second Amendment protects. Heller, 
554 U.S. at 628. Heller held that the availability of long guns 
does  not  save  a  ban  on  handgun  ownership.  The  Justices 
took note of some of the reasons, including ease of accessibil‐
ity and use, that citizens might prefer handguns to long guns 
for  self‐defense.  But  Heller  did  not  foreclose  the  possibility 
that allowing the use of most long guns plus pistols and re‐
volvers,  as  Highland  Park’s  ordinance  does,  gives  house‐
holders adequate means of defense. 
    Plaintiffs  argue  that  the  ordinance  substantially  restricts 
their  options  for  armed  self‐defense.  But  that  contention  is 
undermined by their argument, in the same breath, that the 
ordinance  serves  no  purpose,  because  (they  say)  criminals 
will  just  substitute permitted firearms functionally identical 
to  the  banned  guns.  If  criminals  can  find  substitutes  for 
banned  assault  weapons,  then  so  can  law‐abiding  home‐
owners. Unlike the District of Columbia’s ban on handguns, 
Highland  Park’s  ordinance  leaves  residents  with  many  self‐
defense options. 
   True  enough,  assault  weapons  can  be  beneficial  for  self‐
defense  because  they  are  lighter  than  many  rifles  and  less 
dangerous  per  shot  than  large‐caliber  pistols  or  revolvers. 
Householders too frightened or infirm to aim carefully may 
be able to wield them more effectively than the pistols James 
Bond  preferred.  But  assault  weapons  with  large‐capacity 
magazines can fire more shots, faster, and thus can be more 
dangerous  in  aggregate.  Why  else  are  they  the  weapons  of 
choice  in  mass  shootings?  A  ban  on  assault  weapons  and 
10                                                       No. 14‐3091 

large‐capacity  magazines  might  not  prevent  shootings  in 
Highland Park (where they are already rare), but it may re‐
duce the carnage if a mass shooting occurs. 
   That laws similar to Highland Park’s reduce the share of 
gun crimes involving assault weapons is established by data. 
See Christopher S. Koper, Daniel J. Woods & Jeffery A. Roth, 
An Updated Assessment of the Federal Assault Weapons Ban: Im‐
pacts  on  Gun  Markets  and  Gun  Violence,  1994‐2003,  Report  to 
the National Institute of Justice, United States Department of 
Justice  39–60  (June  2004).  There  is  also  some  evidence  link‐
ing the availability of assault weapons to gun‐related homi‐
cides. See Arindrajit Dube, Oeindrila  Dube & Omar García‐
Ponce,  Cross‐Border  Spillover:  U.S.  Gun  Laws  and  Violence  in 
Mexico, 107 Am. Pol. Sci. Rev. 397 (2013) (finding that Mexi‐
can  municipalities  bordering  American  states  without  as‐
sault  weapons  bans  experienced  more  gun‐related  homi‐
cides than those bordering California, which had a ban). 
    Plaintiffs  nonetheless  contend  that  the  ordinance  will 
have  no  effect  on  gun  violence  because  the  sort  of  firearms 
banned  in  Highland  Park  are  available  elsewhere  in  Illinois 
and  in  adjacent  states.  But  data  show  that  most  criminals 
commit  crimes  close  to  home.  See  Elizabeth  Groff  &  Tom 
McEwen, Exploring the Spatial Configuration of Places Related to 
Homicide  Events,  Report  to  the  National  Institute  of  Justice, 
United  States  Department  of  Justice  5–10,  48–56  (March 
2006)  (homicide);  Christophe Vandeviver,  Stijn  Van Daele  & 
Tom  Vander Beken,  What  Makes  Long  Crime  Trips  Worth  Un‐
dertaking?  Balancing  Costs  and  Benefits  in  Burglars’  Journey  to 
Crime, 55 Brit. J. Criminology 399, 401, 406–07 (2015) (burgla‐
ry).  Local  crimes  are  most  likely  to  be  committed  by  local 
residents,  who  are  less  likely  to  have  access  to  firearms 
No. 14‐3091                                                        11 

banned  by  a  local  ordinance.  A  ban  on  assault  weapons 
won’t  eliminate  gun  violence  in  Highland  Park,  but  it  may 
reduce  the  overall  dangerousness  of  crime  that  does  occur. 
Plaintiffs’  argument  proves  far  too  much:  it  would  imply 
that  no  jurisdiction  other  than  the  United  States  as  a  whole 
can  regulate  firearms.  But  that’s  not  what  Heller  concluded, 
and not what we have held for local bans on other substanc‐
es. See National Paint & Coatings Ass’n v. Chicago, 45 F.3d 1124 
(7th Cir. 1995) (spray paint). 
    If  it  has  no  other  effect,  Highland  Park’s  ordinance  may 
increase the public’s sense of safety. Mass shootings are rare, 
but they are highly salient, and people tend to overestimate 
the  likelihood  of  salient  events.  See  George  F.  Loewenstein, 
Christopher  K.  Hsee,  Elke  U.  Weber  &  Ned  Welch,  Risk  as 
Feelings, 127 Psychological Bulletin 267, 275–76 (2001); Eric J. 
Johnson,  John  Hershey,  Jacqueline  Meszaros  &  Howard 
Kunreuther,  Framing,  Probability  Distortions,  and  Insurance 
Decisions, 7 J. Risk & Uncertainty 35 (1993). If a ban on semi‐
automatic  guns  and  large‐capacity  magazines  reduces  the 
perceived  risk  from  a  mass  shooting,  and  makes  the  public 
feel safer as a result, that’s a substantial benefit. Cf. Frank v. 
Walker, 768 F.3d 744, 751 (7th Cir. 2014). 
    McDonald  holds  that  the  Second Amendment  creates  in‐
dividual  rights  that  can  be  asserted  against  state  and  local 
governments. But neither it nor Heller attempts to define the 
entire  scope  of  the  Second  Amendment—to  take  all  ques‐
tions  about  which  weapons  are  appropriate  for  self‐defense 
out of the people’s hands. Heller and McDonald set limits on 
the regulation of firearms; but within those limits, they leave 
matters  open.  The  best  way  to  evaluate  the  relation  among 
assault  weapons,  crime,  and  self‐defense  is  through  the  po‐
12                                                       No. 14‐3091 

litical process and scholarly debate, not by parsing ambigu‐
ous  passages  in  the  Supreme  Court’s  opinions.  The  central 
role  of  representative  democracy  is  no  less  part  of  the  Con‐
stitution  than  is  the  Second  Amendment:  when  there  is  no 
definitive  constitutional  rule,  matters  are  left  to  the  legisla‐
tive  process.  See  McCulloch  v.  Maryland,  17  U.S.  316,  407 
(1819). 
    Another constitutional principle is relevant: the Constitu‐
tion establishes a federal republic where local differences are 
cherished  as elements of liberty, rather  than eliminated in a 
search  for  national  uniformity.  McDonald  circumscribes  the 
scope of permissible experimentation by state and local gov‐
ernments,  but  it  does  not  foreclose  all  possibility  of  experi‐
mentation.  Within  the  limits  established  by  the  Justices  in 
Heller  and  McDonald,  federalism  and  diversity  still  have  a 
claim. Whether those limits should be extended is in the end 
a question for the Justices. Given our understanding of exist‐
ing limits, the judgment is 
                                                           AFFIRMED. 
No. 14-3091                                                     13

   MANION, Circuit Judge, dissenting.
    By prohibiting a class of weapons commonly used
throughout the country, Highland Park’s ordinance infringes
upon the rights of its citizens to keep weapons in their homes
for the purpose of defending themselves, their families, and
their property. Both the ordinance and this court’s opinion
upholding it are directly at odds with the central holdings of
Heller and McDonald: that the Second Amendment protects a
personal right to keep arms for lawful purposes, most notably
for self-defense within the home. District of Columbia v. Heller,
554 U.S. 570, 635 (2008); McDonald v. City of Chicago, 561 U.S.
767, 780 (2010). For the following reasons, I respectfully
dissent.
    Unlike public life where the cities and states have broad
authority to regulate, the ultimate decision for what constitutes
the most effective means of defending one’s home, family, and
property resides in individual citizens and not in the govern-
ment. The Heller and McDonald opinions could not be clearer
on this matter. Heller, 554 U.S. at 635; McDonald, 561 U.S. at 780.
The extent of danger—real or imagined—that a citizen faces at
home is a matter only that person can assess in full.
    To be sure, assault rifles and large capacity magazines are
dangerous. But their ability to project large amounts of force
accurately is exactly why they are an attractive means of self-
defense. While most persons do not require extraordinary
means to defend their homes, the fact remains that some do.
Ultimately, it is up to the lawful gun owner and not the
government to decide these matters. To limit self-defense to
only those methods acceptable to the government is to effect an
enormous transfer of authority from the citizens of this country
to the government—a result directly contrary to our constitu-
14                                                    No. 14-3091

tion and to our political tradition. The rights contained in the
Second Amendment are “fundamental” and “necessary to our
system of ordered liberty.” McDonald, 561 U.S. at 778. The
government recognizes these rights; it does not confer them.
     Fundamentally, I disagree with the court’s reading of
United States v. Miller, 307 U.S. 174 (1939), as it pertains to the
nature of the rights recognized by the Second Amendment.
Long ago, in Miller, the Supreme Court expressly tied Second
Amendment rights to one’s association with a state militia. In
Heller, the District of Columbia relied on this holding from
Miller as justification for an ordinance restricting the rights of
its citizens to keep and use handguns. 554 U.S. at 577, 587. The
Supreme Court disagreed. Id. at 622. Indeed, the central
holding of Heller is that citizens have an individual right to
keep and bear firearms that does not depend upon any
association with a militia. In so holding, Heller effectively laid
to rest the notion of collective Second Amendment rights, and
then McDonald placed a wreath on its grave.
    Here, the court comes not to bury Miller but to exhume it.
To that end, it surveys the landscape of firearm regulations as
if Miller were still the controlling authority and Heller were a
mere gloss on it. The court’s reading culminates in a novel test:
whether the weapons in question were “common at the time of
ratification” or have “some reasonable relationship to the
preservation or efficiency of a well regulated militia,” and
“whether law-abiding citizens retain adequate means of self-
defense.” Ante at 7–8.
   The problem is Heller expressly disclaimed two of the three
aspects of this test; and it did so not as a matter of simple
housekeeping, but as an immediate consequence of its central
holding. It held as “bordering on the frivolous” arguments that
No. 14-3091                                                     15

recognized a right to bear only those arms in existence at the
time of ratification. Heller, 554 U.S. at 582 (“Some have made
the argument, bordering on the frivolous, that only those arms
in existence in the 18th century are protected by the Second
Amendment.”). Likewise, it expressly overruled any reading
of the Second Amendment that conditioned the rights to keep
and bear arms on one’s association with a militia. Id. at 612. (“It
is not possible to read this as discussing anything other than an
individual right unconnected to militia service.”). For this
reason, there is no way to square this court’s holding with the
clear precedents of Heller and McDonald.
                        Heller and McDonald
    We turn to the controlling precedents. Although the Heller
decision is of recent vintage, the rights recognized by it—for
individual citizens to keep and bear arms lawfully—are not.
Heller certainly did not create them in 2008, nor did the Second
Amendment in 1791. These rights are “fundamental” and
“deeply rooted in this Nation’s history and tradition.” McDon-
ald, 561 U.S. at 768. They are natural rights that pre-existed the
Second Amendment. Heller, 554 U.S. at 592 (quoting United
States v. Cruikshank, 92 U.S. 542, 553 (1876) that the right to
carry weapons is not “dependent upon [the Second Amend-
ment] for its existence.”); Ezell v. City of Chicago, 651 F.3d 684,
700 (7th Cir. 2011). This understanding persisted and was
shared by the Framers of the Fourteenth Amendment, who
counted these among the “fundamental rights necessary to our
system of ordered liberty.” McDonald, 561 U.S. at 778. These
rights exist not merely in the abstract, but are exercised on a
daily basis; indeed, a detailed list of the various ways in which
Americans use weapons lawfully would be prohibitively long.
16                                                            No. 14-3091

   Which brings us to Friedman, our plaintiff. He is a resident
of Highland Park who owns an AR rifle and large capacity
magazines of the types prohibited by the ordinance. Friedman
contends—and the city does not contest—that he keeps the
weapons in his home for the defense of his family. Prior to the
passage of the ordinance, he used these weapons lawfully.
Now, under the terms of the ordinance, Friedman has ninety
days to remove the weapons beyond Highland Park’s city
limits or to surrender them to the Chief of Police. §136.005
(D)(1), (3). Should he fail to do so, he faces a misdemeanor
conviction punishable by up to six months in jail and a fine of
between $500 and $1,000. Id. at § (F).
                               The Framework
    In Ezell, we stated that a court must first identify whether
the regulated activity falls within the scope of the Second
Amendment. 651 F.3d at 701. However, where, as here, the
activity is directly tied to specific classes of weapons, we are
faced with an additional threshold matter: whether the classes
of weapons regulated are commonly used by law-abiding
citizens. If the weapons in question (assault rifles and high-
capacity magazines) are not commonly used by law-abiding
citizens, then our inquiry ends as there is no Second Amend-
ment protection and the regulation is presumed to be lawful.1


     1
      This question is best viewed as a separate, threshold matter than as an
aspect of the regulated activity. An example bears this out: because hand
grenades have never been commonly used by law-abiding citizens for
lawful purposes, it matters not whether the regulation is an ordinance
prohibiting ownership of such weapons, a licensing scheme impeding
access to them, or a regulation setting conditions on their manufacture or
sale: the Second Amendment does not apply to such inquiry because the
type of weapon is not covered by it.
No. 14-3091                                                    17

    If the weapons are covered by the Second Amendment, we
then examine whether the asserted right (i.e., the activity
affected by the regulation) is likewise covered. To do this, we
examine how the asserted right was publicly understood when
the Fourteenth Amendment was ratified (or Second Amend-
ment in the case of federal regulation) to discern whether the
right (or some analogue) has been exercised historically. Id. at
702. This answer requires a textual and historical inquiry into
the original meaning of the Second Amendment. Id. (citing
Heller, 554 U.S. at 634–35). Significantly, the plaintiff need not
demonstrate the absence of regulation in order to prevail; the
burden rests squarely on the government to establish that the
activity has been subject to some measure of regulation. Id.
    Finally, if we conclude that the weapons and asserted right
at issue are covered by the Second Amendment, then we must
assign a level of scrutiny appropriate to the right regulated and
determine whether the regulation survives such scrutiny. Ezell,
651 F.3d at 702–03. Conversely, if the activity falls outside of
the scope of the Second Amendment as understood at the
relevant historical moment (1868 with the passage of the
Fourteenth Amendment), the regulated activity is categorically
unprotected and our inquiry ends. Id. at 703.
   In summary, this framework involves up to three separate
steps for a reviewing court. A shorthand of it runs as follows:
   1. determine whether the weapon is commonly used by
      law-abiding citizens;
   2. review the original public meaning of the asserted right
      (i.e. the regulated activity); and, if both the weapon and
      asserted right are covered;
   3. assign and apply a standard of scrutiny.
18                                                            No. 14-3091

   Having established the appropriate framework, it is time to
examine Highland Park’s ordinance in light of the Second
Amendment.
                                 Common Use
    The regulated weapons: In Miller, the Supreme Court
upheld a prohibition against short-barreled shotguns because
the Second Amendment did not protect those weapons that
were not typically possessed as ordinary military equipment
for use in a state militia. 307 U.S. at 178. The “common use”
test is the offspring of this decision and asks whether a
particular weapon is commonly used by law-abiding citizens
for lawful purposes.2 Heller jettisoned Miller’s requirement of
a nexus between the weapon and military equipment, but
otherwise adopted the test with a focus on whether the
weapon in question has obtained common use by law abiding
citizens. Heller, 554 U.S. 623, 627.
   Here, the evidentiary record is unequivocal: a statistically
significant amount of gun owners such as Friedman use semi-
automatic weapons and high-capacity magazines for lawful
purposes.3 This evidence is sufficient to demonstrate that these


     2
      It is of no significance that other courts have worded this inquiry
differently, asking whether the regulated weapons are “dangerous and
unusual.” All weapons are presumably dangerous. To say that a weapon is
unusual is to say that it is not commonly used for lawful purposes.
     3
       Insofar as the evidentiary record addresses the matter, it supports the
proposition that AR-rifles are commonly used by law-abiding citizens. Out
of 57 million firearm owners in the United States, it is estimated that 5
million own AR-type rifles. (A. 66). Firearm industry analysts estimate that
5,128,000 AR-type rifles were produced in the United States for domestic
sale, while an additional 3,415,000 were imported. (A. 65; 73). Between 2008
No. 14-3091                                                              19

weapons are commonly used and are not unusual. In other
words, they are covered by the Second Amendment. Whether
or how people might use these weapons for illegal purposes
provides a basis for a state to regulate them, but it has no
bearing on whether the Second Amendment covers them.
Unfortunately, the court effectively inverts this equation and
considers first the potential illegal uses (here: catastrophic
public shootings) and then doubles back to determine whether
attendant lawful use by ordinary citizens might be sufficient to
warrant some type of Second Amendment protection.
    An example: At oral argument, there was much discussion
about various longstanding regulations prohibiting such
weapons as machine guns. The crux of this discussion was
whether machine guns would have satisfied the common use
test during the 1930s when they were the weapon of choice
among gangsters in Chicago. But this misses the point: it
matters not whether fifty or five thousand mob enforcers used
a particular weapon, the question is whether a critical mass of
law-abiding citizens did. In the case of machine guns, nobody
has argued, before or since, that ordinary citizens used these
weapons for lawful purposes, and so they have been rightly
deemed not to fall within the ambit of the Second Amendment.
Had there been even a small amount of citizens who used them
for lawful purposes, then the Second Amendment might have
covered them. The fact that gangsters used them to terrorize
people might have served as ample justification to regulate


and 2012, approximately 11.4% of firearms manufactured in the United
States were AR-type rifles. A survey of randomly selected United States
residents demonstrated that an estimated 11,976,702 million persons
participated in target shooting with an AR-type rifle in 2012. (A. 68; 102).
The evidentiary record contains no entries disputing these estimates.
20                                                            No. 14-3091

them (or even prohibit them outright), but it has no bearing on
whether they are covered under the Second Amendment.4
    The court also objected because the common-use test is a
circular one.5 Perhaps so, but the law is full of such tests, and
this one is no more circular than the “reasonable expectation of
privacy” or the “reasonable juror.” The fact that a statistically
significant number of Americans use AR-type rifles and large-
size magazines demonstrates ipso facto that they are used for
lawful purposes. Our inquiry should have ended here: the
Second Amendment covers these weapons.




     4
      Weapons can be commonly used by both criminals and law-abiding
citizens. For example, the court correctly notes that handguns have long
been the preferred weapon for criminals and are “responsible for the vast
majority of gun violence in the United States … .” Ante at 5. This, of course,
is the same type of weapon that McDonald recognized as covered under the
Second Amendment because it was (and still is) “the most preferred firearm
in the nation.” 561 U.S. 767. In evaluating common use, McDonald
considered as relevant only use by law-abiding citizens.
     5
      Circularity results from the obvious fact that common use is aided
when a weapon is legal and precluded when it is not. The argument goes
that authorities are free to regulate irrespective of the Second Amendment
until a weapon obtains a certain quotient of use by law-abiding citizens.
After that, they are too late as Second Amendment protections obtain.
Under this view, common use is the effect of law rather than the cause. But
this scenario overstates the evolution of technology among weapons.
Overwhelmingly, newly developed weapons are merely updated versions
of weapons already in the marketplace. It is rare to have a weapon come to
market in such form that it has no precursors subject to regulation. Weapon
manufacturers are unlikely to expend funds to develop and bring to market
variations on classes of weapons that are currently prohibited.
No. 14-3091                                                    21

                Original Meaning of Asserted Rights
    We follow Heller’s example examining the original meaning
of the right asserted. 554 U.S. at 576. Heller examined the right
to keep arms as it was understood in 1791 when the Second
Amendment was ratified. Significantly, Heller expressly
rejected the view that the Second Amendment contained a
unitary right and instead noted that lawmakers of the founding
period routinely grouped multiple, related, rights under a
singular right. Heller, 554 U.S. at 591. Because the rights in the
Second Amendment are many and varied, a court must
identify the specific right implicated by a regulation.
   To examine the scope of the right, we must first identify the
regulated activity. Here, the relevant section of the ordinance
provides that: “No person shall manufacture, sell, offer or
display for sale, give, lend, transfer ownership of, acquire or
possess any assault weapon or large capacity magazine.” §
136.005(B). Plaintiffs do not challenge the provisions associated
with the manufacture or sale of such weapons in Highland
Park and so we need not address the scope of those rights.
Instead, we isolate our attention on the language in the statute
that forbids a citizen from acquiring or possessing any assault
weapon or large-capacity magazine.
         The Right to Keep Arms v. The Right to Bear Arms
   Heller defined the term “to keep arms” to mean to “have
weapons,” and “to bear arms” as to “carr[y]” weapons. 554
U.S. at 582; 589. Though similar, these activities are not
identical; for instance, an ordinance that prohibits the carriage
or use of weapons but not outright possession would not
implicate the right to keep arms, but only the right to bear
them in certain locations. Highland Park’s ordinance implicates
22                                                     No. 14-3091

both rights. Leaving aside the other prohibitions, the ordinance
prohibits the “acqui[sition] or possess[ion of] any assault
weapon or large capacity magazine.” §136.005 (B). Notably
absent from this provision is any qualifying language: all forms
of possession are summarily prohibited. Other laws notwith-
standing, the ordinance makes no distinction between storing
large-capacity magazines in a locked safe at home and carrying
a loaded assault rifle while walking down Main Street. Both
constitute “possession” and are prohibited outright.
    Of course, our inquiry centers on the understanding of the
right to keep arms in 1868 when the Fourteenth Amendment
became law. Fortunately, we need not engage in original
historical analysis because the Supreme Court in McDonald has
done so on this exact question—albeit in the context of an
ordinance restricting the right to keep handguns in the home.
McDonald concluded that the right to keep a weapon in one’s
home for the purposes of self-defense is the broadest right
under the Second Amendment. It noted:
     Self-defense is a basic right, recognized by many legal
     systems from ancient times to the present day, and in
     Heller, we held that individual self-defense is ‘the central
     component’ of the Second Amendment right. … Explain-
     ing that ‘the need for defense of self, family, and prop-
     erty is most acute’ in the home … we found that this
     right applies to handguns because they are ‘the most
     preferred firearm in the nation to ‘keep’ and use for the
     protection of one’s home and family … . Thus, we
     concluded, citizens must be permitted to use [hand-
     guns] for the core lawful purpose of self-defense.
McDonald, 561 U.S. at 767–68 (citing Heller, 554 U.S. at 630)
(emphasis in original).
No. 14-3091                                                     23

    Rather than merely regulate how weapons are to be stored
at home, Highland Park’s ordinance goes further than the one
that the Court found unconstitutional in Heller: it prohibits any
form of possession of these weapons. It is immaterial to this
inquiry that the regulations targeted different classes of
weapons (handguns versus assault rifles and large-capacity
magazines) because the issue at this step involves the scope of
the protected activity—the right to keep arms for self-
defense—not the class of weapons involved with such activity;
that inquiry is relevant at the final step in examining the
purpose for the regulation.
     If the right to keep arms in the home for the purpose of self-
defense obtains the broadest protections under the Second
Amendment, it follows by implication that regulations affect-
ing the rights to carry (bear) arms outside of the home are
given greater deference. Indeed, the vast majority of the
longstanding regulations deemed “presumptively lawful” by
Heller and McDonald are regulations against the use and
carriage of weapons. See, e.g., Heller, 554 U.S. at 626–27; Heller
v. District of Columbia, 670 F.3d 1244, 1253 (D.C. Cir. 2011)
(“Heller II”); United States v. Rene E., 583 F.3d 8, 12 (1st Cir.
2009). Traditionally, these regulations limited the carriage of
weapons in sensitive locations such as courthouses or banned
dueling or carrying concealed weapons such as pocket pistols
or bowie knives. See Robert Leider, Our Non-Originalist Right
to Bear Arms, 89 Ind. L. J. 1587, 1601 (2014). In contrast, those
regulations prohibiting ownership of weapons outright
focused on the status of the regulated party as a felon or a
person ill-suited for gun ownership due to mental infirmities.
Id. In short, outside of weapons deemed dangerous or unusual,
there is no historical tradition supporting wholesale prohibi-
tions of entire classes of weapons.
24                                                    No. 14-3091

                        Standards of Scrutiny
    Insofar as Highland Park’s ordinance implicates Friedman’s
right to keep assault rifles and large-capacity magazines in his
home for the purposes of self-defense, it implicates a funda-
mental right and is subject to strict scrutiny. See Clark v. Jeter,
486 U.S. 456, 461 (1988) (“classifications affecting fundamental
rights are given the most exacting scrutiny”) (citation omitted).
Of course, other courts have applied lower standards of review
even in cases where they recognized that the regulation
impinged upon a fundamental right under the Second Amend-
ment. See, e.g., Heller II, 670 F.3d at 1256.
    The distinction here is a matter of kind and not degree;
rather than limiting the terms under which a fundamental right
might be exercised, Highland Park’s ordinance serves as a total
prohibition of a class of weapons that Friedman used to defend
his home and family. The right to self-defense is largely
meaningless if it does not include the right to choose the most
effective means of defending oneself. For this reason, Heller
struck down a District of Columbia ordinance requiring that
firearms in the home be rendered and kept inoperable at all
times because the ordinance “makes it impossible for citizens
to use [the regulated weapons] for the core lawful purpose of
self-defense … .” Heller, 554 U.S. at 630. Because Highland
Park’s ordinance cuts right to the heart of the Second Amend-
ment, it deserves the highest level of scrutiny.
    Under strict scrutiny, Highland Park must prove that its
law furthers a compelling government interest and must
employ the least restrictive means to achieve that end. United
States v. Playboy Entertainment Group, Inc., 529 U.S. 803, 813
(2000). Accordingly, Highland Park claims that the law
furthers the compelling interest of preventing public shootings
No. 14-3091                                                     25

such as those witnessed at the movie theater in Aurora,
Colorado and at Sandy Hook Elementary School in Connecti-
cut. No problem so far: public safety is an obvious compelling
interest in this case. That the regulated weapons are capable of
inflicting substantial force is no doubt relevant in forming a
basis for the City to regulate their use within its public spaces.
    The difficulties arise in the next prong; rather than being
the least restrictive means to address these particular public
safety issues, Highland Park’s ordinance serves as the bluntest
of instruments, banning a class of weapons outright, and
restricting the rights of its citizens to select the means by which
they defend their homes and families. Here, one need not parse
out the various alternatives that Highland Park could have
chosen to achieve these ends; any alternative would have been
less restrictive. This can only yield one conclusion: the provi-
sions in Highland Park’s ordinance prohibiting its citizens
from acquiring or possessing assault rifles or large-capacity
magazines are unconstitutional insofar as they prohibit citizens
from lawfully keeping such weapons in their homes.
    Insofar as Highland Park’s ordinance implicates the right
to carry or use these weapons outside of one’s property, it is
subject to intermediate scrutiny. To satisfy this standard,
Highland Park must show that the restrictions are “substan-
tially related to an important government objective.” Clark, 486
U.S. at 461. As noted earlier, restricting the use and carriage of
assault rifles and large-capacity magazines in Highland Park
is related to an important government objective—protecting
the safety of its citizens. Unlike strict scrutiny analysis,
intermediate scrutiny does not require that the ordinance be
the least restrictive means, but that it serve an important
26                                                    No. 14-3091

government interest in a way that is substantially related to
that interest. Univ. of N.Y. v. Fox, 492 U.S. 469, 477 (1989).
    As other courts have noted, restrictions against assault
weapons and large capacity magazines can survive intermedi-
ate scrutiny. Heller II, 670 F.3d at 1244. Here, Highland Park
has a legitimate interest in ensuring the safety of its citizens in
schools and other public places. For this reason, there is no
problem concluding that the ordinance, insofar as it regulates
the possession and use of the weapons in public places, coheres
with the Second Amendment.
     Several other matters require attention as well.
    The rights in the Second Amendment: The court treats these
rights as unitary and undifferentiated. In so doing, it makes no
distinction between the right to keep arms to defend one’s
home and the right to use those arms in a constitutionally
permissible manner. But the Supreme Court has established
clear parameters: the right to keep arms in the home for self-
defense obtains the broadest protection, McDonald, 561 U.S. at
767 (noting that the “need for defense of self, family, and
property is most acute in the home … ), while other rights
under the Second Amendment are “not unlimited” but are
subject to appropriate regulation. Here, the court makes no
attempt to parse out the various activities prohibited by
Highland Park’s ordinance; instead it treats as identical
activities as diverse as keeping weapons in the home and
manufacturing them for sale. Heller requires courts to identify
the specific activity regulated; the court here failed to do this.
   The effect of longstanding regulations: It is important to note
that Heller, for good reasons, did not seek to dismantle in
whole the nexus of existing firearms regulations. Instead, it
No. 14-3091                                                    27

sought to recast the focus of courts away from policy consider-
ations and towards the original meaning of the Second
Amendment. In so doing, it left intact existing regulations and
stated that longstanding ones are accorded a presumption of
constitutionality. Heller, 554 U.S. at 626–27.
    But a presumption is a very different thing from an
assertion: we presume that laws are constitutional until and
unless the regulation is challenged and a competent court
informs us otherwise. In other words, it is a very different
thing to presume a statute to be constitutional than to posi-
tively assert that it is. Here the court outlines various long-
standing regulations and then proceeds to use them as a
navigational chart to determine the confines of permissible
firearm regulation. All of this culminates in a syllogism that
runs, roughly speaking, as follows: machine guns have been
illegal under law; assault weapons are similar to machine guns;
therefore, assault rifles may be prohibited under law. Nothing
in Heller or McDonald supports this as an appropriate frame-
work.
    The evidentiary record: The court ignores the central piece of
evidence in this case: that millions of Americans own and use
AR-type rifles lawfully. (A.65–73). Instead, it adopts—as the
final word on the matter and with no discussion—Highland
Park’s position that the evidence is inconclusive on this
question; and it does this notwithstanding the fact that all of
the relevant evidence supports defendant’s contention that AR-
type rifles are commonly used throughout this nation. Addi-
tionally, it posits as self-evident a comparison between
semiautomatic weapons and machine guns despite the fact that
the existing science is, at best, contested on this. More signifi-
28                                                            No. 14-3091

cantly, the only relevant evidence in record disputes this
contention.6
    The post-Heller framework: The court wholly disregards the
(albeit still nascent) post-Heller framework established in this
and our sister courts in favor of its own, unique path. In so
doing, it offers a methodology in direct conflict to that offered
by this circuit in previous cases, see, e.g., Ezell, 651 F.3d 684, and
out of step with other circuits, United States v. Marzzarella, 614
F.3d 85 (3d Cir. 2010); Heller II, 670 F.3d 1244.
    Judicial findings: Finally, the court justifies the ordinance as
valid because it “may increase the public’s sense of safety.”
Perhaps so, but there is no evidentiary basis for this finding.
The court is not empowered to uphold a regulation as constitu-
tional based solely on its ability to divine public sentiment
about the matter.
     As noted earlier, the post-Heller framework is very much a
work in progress and will continue to be refined in subsequent
litigation. Neither Heller nor McDonald purported to resolve
every matter involving the regulation of weapons; but they are
clear about one thing: the right to keep arms in the home for
self-defense is central to the Second Amendment and is not
conditioned on any association with a militia. Instead of
following this clear principle, the court engages in a gerryman-
dered reading of those cases to hold directly contrary to their


     6
      Plaintiffs submitted a video demonstration highlighting some of the
differences between semiautomatic, AR-type rifles and automatic rifles. (A.
63). Automatic weapons are selective-fire weapons where a single pull of
the trigger will fire continuously until all ammunition is exhausted. (A. 21)
In contrast, a semiautomatic weapon only allows for one round per pull. (A.
19).
No. 14-3091                                                29

precedents. In so doing, it upholds an ordinance that violates
the Second Amendment rights of its citizens to keep arms in
their homes for the purpose of defending themselves, their
families, and their property.
   I respectfully dissent.